FILED
                           NOT FOR PUBLICATION                                   DEC 06 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                             U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


PABLO REYNA,                                     No. 12-15240

              Plaintiff - Appellant,             D.C. No. 1:09-cv-01970-SMS

  v.
                                                 MEMORANDUM*
COMMISSIONER OF SOCIAL
SECURITY,

              Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of California
                  Sandra M. Snyder, Magistrate Judge, Presiding

                          Submitted December 4, 2013**
                            San Francisco, California

Before: SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Pablo Reyna appeals the district court’s order granting attorney fees

pursuant to 28 U.S.C. § 2412(d)(1)(A). Reyna challenges the district court’s

reduction of hours requested by one of his attorneys, Ralph Wilborn, from 47.25 to

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 hours for time spent drafting the informal, opening, and reply briefs filed with

the district court. We have jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.

      We review the district court’s calculation of reasonable hours for an abuse of

discretion. Costa v. Comm’r, 690 F.3d 1132, 1135 (9th Cir. 2012). The district

court, which had a superior understanding of this case, was in the best position to

judge the reasonableness of counsel’s billed time. Welch v. Metro. Life Ins. Co.,

480 F.3d 942, 949 (9th Cir. 2007).

       Contrary to Reyna’s assertion, the district court applied the correct law and

considered the correct factors when it determined the reasonableness of the

attorney’s hours. Costa, 690 F.3d at 1135; Hensley v. Eckerhart, 461 U.S. 424

(1983). The district court had the discretion to exclude “excessive, redundant, or

otherwise unnecessary” hours. Hensley, 461 U.S. at 434, 436.

      The district court also sufficiently stated why the billed hours were excessive

in this case. Costa, 690 F.3d at 1136-37; Moreno v. City of Sacramento, 534 F.3d
1106, 1112 (9th Cir. 2008). The district court explained that the issues in the

informal and opening briefs overlapped and the briefs wasted court time because

they failed to winnow the issues, emphasize the strong arguments, and discuss the

most relevant law. Counsel’s block billing made it difficult to separate the time

spent writing from the time spent reviewing the record. The briefs also raised


                                          2
numerous alternative arguments that the court did not consider and found to be

unfocused and unnecessary. In addition, the reply brief was overlong, two and a

half times longer than the response brief. The district court explained that it

independently researched the critical dispositive issue, whether Reyna has

established an onset of his mental disability before age 22, found the relevant law

not discussed in the briefs, and resolved the case at step three of the sequential

evaluation. Contrary to Reyna’s assertion, the record supports the district court’s

decision. The district court did not abuse its discretion.

      AFFIRMED.




                                           3